Title: To George Washington from Walter Stewart, 26 August 1782
From: Stewart, Walter
To: Washington, George


                  
                     Sir,
                     West Point August 26th 1782.
                  
                  I find by this days Orders your Excellency has directed a Board to meet in Order to Examine the Shoes in Store, as the Clothier General Concieves Himself Injur’d by the report of Inspection.
                  The Cause for such a reports being made; was from the Almost Universal Complaints of the Officers respecting the Shoes they have receiv’d for this Year, And the bad Appearance, & Short last of those then in Possession.
                  On my receiving the Inclos’d Letter from Mr Moylan, which He had deliver’d to the Minister at War, I call’d upon a few Gentlemen who were near, & who had been Amongst the Complainants for their Ideas respecting the Shoes heretofore receiv’d, their Opinions I have the Honor to Inclose your Excellency, with a letter I wrote to Mr Moylan.
                  In his Letter Yr Excellency will find He Informs the Secy at War, of a quantity of Shoes Unfit for Service being on hand, and which He has Continued to Issue, in what proportion I know not, and although it might prove a Saving to the Public, Justice was not held out to the Soldier—And I cannot think the Examination of the Shoes now in store will determine the quality of those heretofore receiv’d.  I shall therefore Submit it to Your Excellency whether the Opinions of the Officers should not at the same time be taken respecting the Quality in General, and wear of those the Men have receiv’d for the present Year.
                  I hope your Excellency will Excuse the Trouble I give you, but as it is to Shew the Ground on which I made the Report, I thought it a duty Incumbent upon me to lay before Your Excellency the Certificates &ca.  I have the Honor to be with respect & Esteem Yr Excellencys Most Obedt Hhble servant
                  
                     Walter Stewart Colo. Inspr 
                     Northn Army.
                     
                  
                Enclosure
                                    
                     
                        Dear Stewart
                        Philadelphia 14th Augst 1782
                     
                     At a time that I was beginning to reap some satisfaction from the Unwearried pains & Labour I have been at to Cloth the Army—you will Easily Conceive how Distressed I must have been at the perusal of that part of yr late Inspection report which relates to the Shoes hitherto Issued to the Troops—an Article of clothing which I have by Experience found it necessary particularly to Attend to.  the Inclosed Copy of a Letter to the Minister of War will make you acquainted with some Circumstances which it pains me you had not been previously Informed of, as it woud have been the Means of preventing so general an Aspersion on the Department.  Many of the paymasters of the regiments you Inspected have made the most favorable report of the greater part of the Shoes they had received; & never were certainly better delivered to the army than those wch by their own Confession, the Troops stationed in this state & Jersey have received—a Circumstance, as these also went under your Inspection, you must have forgot, when in your report you so generally alluded to the Supply of this article of Clothing—I am perfectly Sensible that it Entirely proceeded from what you at the time thought it your duty to mention—but in some measure to relieve me from the Censure it has  brought upon me, I must request, & expect it from your friendship for me, as well as from a Sense of that regard & Delicacy which is certainly due to Every officer, whether in a Civil or a military Station—I must request, that you will in future minutely Enquire into the Causes of any Deficiencys or Defects which you may find in the clothing of the army—& as the shoes henceforward to be Delivered are of Excellent quality, it will be but Common Justice, if such you find them, to have it particularly mentioned in your reports in order to wipe off the Infamous aspersion under which the Department must untill then continue to Labour, in Consequence of the last you have made.
                     I congratulate you on the Arrival of your Brother, & the present prospect of Foreign Affairs, which I hope will soon lead to an honorable & permanent peace—Mrs Stewart is still in the Country, & am Informed in good health the bearer waits with Impatience whilst he obliges me to Conclude this Scroll, which you will Scarce be able to read, by Assuring you of the Esteem of yr Hble servant
                     
                        John Moylan
                        
                     
                  
                  
                Enclosure
                                    
                     
                        Dear Sir
                        West Point August 22nd 1782
                     
                     Yesterday Afternoon I received your Favor inclosing a Letter you had written to the Minister at War on the Subject of Shoes delivered to the Army—I am extreemly sorry it was necessary for me to make such a Report especially as I find you are so nearly concerned in the Matter.  But the almost universal Complaints of the Officers, their assuring me that many of the Shoes they recieved for their Men did not last more than a fortnight, and their naked Situation for want of this article made it a Duty incumbant upon me—  I inclose you Copies of a few Certificates from the officers of different Ranks in the Army respecting the Shoes recieved, from these you will find the Ground I had to go upon and that instead of three Pairs worn out pr Man, be assured I find it at least four and many have recieved five Pairs.
                     Our Army without Doubt was never better cloathed than at present, and from the Regularity and Discipline now existing in it, and the great Attention of the officers two Pairs of Shoes of equal Quality as those formerly drawn should last as long as three Pair when the Officers were void of Method, destitute of Accounts with their Soldiers, and when there was no Examination into the Expenditures of the different Articles of Cloathing.
                     You will generally find in the Army that every Pair of Shoes the Soldier is entitled to for the Year is worn out, and the Army only on the Point of leaving their winter Quarters; this really does not plead in favor of the Quality of the Shoes by any Means—The Officers inform me when the Shoes are recieved they look well in general, but the Workmanship is badly performed, on this account I gave it as my Opinion, an able Judge of Shoes should be appointed to examine them, thinking the Contract was made with the Financier Genl—had I known you was at the Head of it, I should most certainly have written you my Sentiments upon the Matter.
                     I am very sensible of the Exertions you have used to supply the Army, and I think my Report of the Cloathing in general is honorable to a high Degree to the Head of the Department—It will ever be my Wish to make Reports favorable to the different Officers, as I well know the Difficulties they have to struggle with—And as I doubt not the Shoes you mention will come on—you may rest assured after my seeing them, I will embrace the first opportunity of declairing to the Commander in Chief &c. their good Quality.
                     The Certificates I enclose you are from comg officers of Regts Pay Masters, Majors who have been on Command and Captains of light Companies—As these Officers have been best able to Judge of the Quality of the Shoes, they will shew the Cause of my Report, and be assured the Ideas they contain are general through the Army, and continually used to me at Inspections—I however hope the old Stock you mention is out, and that those to be recieved in future will come particularly under your own Notice.  I am Dr sir &ca
                     
                        W. Stewart Colo. Inspr Nor. Army
                     
                     
                        (Copy)
                        
                           not transcribed are notes to Stewart from Jacob Vose, Ebenezer Storer, Robert Bradford, Hugh Maxwell, Caleb Gibbs, Jonathan Howe and John Burnham, all 22 Aug. 1782, all testifying to the poor quality of shoes.
                        
                     
                     
                  
                  
               